           Case 1:20-cv-07599-AT Document 5 Filed 09/24/20 Page 1 of 2


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
KEITH WHITTAKER,                                               DOC #: _________________
                                                               DATE FILED: 9/24/2020  _
                              Petitioner,

                                                                         20 Civ. 7599 (AT)
               -against-
                                                                              ORDER
MHR FUND MANAGEMENT LLC, MHR
INSTITUTIONAL ADVISORS II LLC, AND MHR
INSTITUTIONAL ADVISORS III LLC,

                        Respondents.
ANALISA TORRES, District Judge:

        On September 15, 2020, Petitioner filed a petition to vacate or modify an arbitration
award (the “Petition”). Petitioner also filed a memorandum of law in support of his application,
along with a declaration, and exhibits. On September 16, 2020, Petitioner moved to commence
this action under seal. The Honorable Jed S. Rakoff granted Petitioner’s motion to commence an
action under seal, and ordered that Petitioner’s filings would remain under seal until September
23, 2020. Thereafter, unless a party applied to keep the seal in place, the documents would be
automatically unsealed. On September 23, 2020, the parties separately filed orders to continue
the sealing of this proceeding. Respondents requested an order from the Court provisionally
sealing the proceeding in toto. Resp. Mem. at 1. In the alternative, Respondents requested that
the Court provisionally seal certain exhibits attached to the Petition, on the basis that they
purportedly contain highly sensitive and confidential information. Id. Petitioner requested that
the Court seal the proceedings to comply with his employment contract. Pet Ltr. at 1–2.

        Having reviewed the parties’ submissions, Respondents’ request to provisionally seal the
proceedings in toto is DENIED. Petitioner’s request to seal the proceedings is DENIED. “A
complaint and its exhibits are judicial documents subject to the presumptive right of access under
both the common law and the First Amendment because access to the complaint is almost always
necessary if the public is to understand a court's decision.” Coventry Capital US LLC v. EEA
Life Settlements, Inc., No. 17 Civ. 7417, 2017 WL 5125544, at *2 (S.D.N.Y. Nov. 2, 2017)
(internal quotation marks and citations omitted). Thus, “continued sealing of the documents may
be justified only with specific, on-the-record findings that sealing is necessary to preserve higher
values and only if the sealing order is narrowly tailored to achieve that aim.” Brown v. Maxwell,
929 F.3d 41, 47 (2d Cir. 2019) (internal quotation marks and citations omitted).

        Most of the documents the parties seek to maintain under seal do not meet that standard.
However, it is possible that sealing could be justified for the exhibits to the Petition, except for
exhibits 1 and 51. Those exhibits shall remain under seal until October 7, 2020. Pursuant to the
Court’s individual rules, see Individual Practices in Civil Cases Rule IV(A), the parties are
ORDERED to meet and confer to narrow the scope of the request and provide specific requests
for sealing or redaction. By October 1, 2020, Respondents shall renew their request.
           Case 1:20-cv-07599-AT Document 5 Filed 09/24/20 Page 2 of 2




        Accordingly, the Clerk of the Court is directed to unseal all documents relating to this
action, with the exception of the Petition’s exhibits 2–50 and 52–67.

       SO ORDERED.

Dated: September 24, 2020
       New York, New York




                                                 2
